

116 HR 2460 IH: Modernizing Agricultural Transportation Act
U.S. House of Representatives
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2460IN THE HOUSE OF REPRESENTATIVESMay 1, 2019Mr. Pence (for himself and Mr. Peterson) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of Transportation to establish a working group to study regulatory and
			 legislative improvements for the livestock, insect, and agricultural
			 commodities transport industries, and for other purposes.
	
 1.Short titleThis Act may be cited as the Modernizing Agricultural Transportation Act. 2.Working group on improving the livestock, insect, and agricultural commodities transport industries (a)DefinitionsIn this section:
 (1)Agricultural commodityThe term agricultural commodity means— (A)an agricultural commodity as defined in section 518 of the Federal Crop Insurance Act (7 U.S.C. 1518); and
 (B)an agricultural commodity as defined in section 395.2 of title 49, Code of Federal Regulations (or successor regulations).
 (2)LivestockThe term livestock has the meaning given the term in section 602 of the Emergency Livestock Feed Assistance Act of 1988 (7 U.S.C. 1471).
 (3)SecretaryThe term Secretary means the Secretary of Transportation. (4)Working groupThe term working group means the working group established by the Secretary under subsection (b).
 (b)EstablishmentNot later than 120 days after the date of enactment of this Act, the Secretary shall establish a working group—
 (1)to identify obstacles to safe, humane, and market-efficient transport of livestock, insects, and agricultural commodities; and
 (2)to develop guidelines and recommended regulatory or legislative actions to improve the safe, humane, and efficient transport of livestock, insects, and agricultural commodities.
 (c)OutreachIn carrying out the duties of the working group under subsection (b), the working group shall consult with—
 (1)interested Governors; (2)representatives of State and local agricultural and highway safety agencies;
 (3)other representatives of relevant State and local agencies; (4)members of the public with experience in—
 (A)the livestock, insect, and agricultural commodities industries; (B)the livestock trucking industry; or
 (C)transportation safety; and (5)any other groups or stakeholders that the working group determines to be appropriate.
 (d)ConsiderationsIn carrying out the duties of the working group under subsection (b), the working group shall— (1)consider the impact of the existing hours of service regulations under subpart A of part 395 of title 49, Code of Federal Regulations (or successor regulations), on the commercial transport of livestock, insects, and agricultural commodities;
 (2)identify incompatibilities and other challenges and concerns caused by the hours of service regulations described in paragraph (1) and electronic logging device regulations under subpart B of part 395 of title 49, Code of Federal Regulations (or successor regulations), on the transport of livestock, insects, and agricultural commodities;
 (3)identify initiatives and regulatory changes that maintain and protect the safety of highways and allow for the safe, efficient, and productive marketplace transport of livestock, insects, and agricultural commodities; and
 (4)consider such other issues as the Secretary considers appropriate. (e)Composition (1)In generalThe Secretary (or a designee) shall serve as the chair of the working group.
				(2)Membership
 (A)In generalThe working group shall be composed of members appointed by the Secretary, including individuals with knowledge and expertise that includes highway safety, the commercial motor vehicle and transportation industries, animal husbandry, and the transportation of livestock, insects, and agricultural commodities.
 (B)RequirementThe working group shall include, at a minimum, representatives of— (i)the Department of Agriculture;
 (ii)State agencies, including State departments of agriculture and transportation; (iii)highway and commercial motor vehicle safety organizations;
 (iv)agricultural producers including producers of livestock, insects, and agricultural commodities; and (v)commercial motor vehicle operators, including small business operators and operators who haul livestock, insects, and agricultural commodities.
						(f)Working group report and regulatory action
 (1)ReportNot later than 1 year after the date on which the working group is established, the working group shall submit to the Secretary a report that includes—
 (A)the findings of the working group, including a summary of the views expressed by individuals and entities consulted under subsection (c); and
 (B)the initiatives and regulatory and legislative changes that the working group identifies as necessary to protect the safety of highways and allow for the safe, efficient, and productive marketplace transport of livestock, insects, and agricultural commodities.
 (2)Regulatory changesNot later than 120 days after the date on which the Secretary receives the report under paragraph (1), the Secretary shall propose regulatory changes that take into account the findings and recommendations of the working group, including—
 (A)changes to the hours of service regulations under subpart A of part 395 of title 49, Code of Federal Regulations (or successor regulations);
 (B)changes to the electronic logging device regulations under subpart B of part 395 of title 49, Code of Federal Regulations (or successor regulations), including changes to regulations relating to the performance and design of electronic logging devices; and
 (C)any other changes that the working group recommends. (3)ApplicationSubsections (a) through (f) of section 31137 of title 49, United States Code (including any regulations promulgated to carry out those subsections), shall not apply to commercial motor vehicles hauling livestock, insects, or agricultural commodities until the date on which the Secretary proposes regulatory changes under paragraph (2).
 (g)Report and recommendations by SecretaryNot later than 30 days after the date on which the Secretary receives the report of the working group under subsection (f)(1), the Secretary shall submit to the appropriate committees of Congress a report, including—
 (1)a summary of the views expressed by the individuals and entities consulted under subsection (c); (2)a description of the findings of the working group, including the identification of any areas of general consensus among the non-Federal participants in the consultation under subsection (c); and
 (3)any recommendations for legislative or regulatory action that would assist in maintaining and improving the safe, humane, and market-efficient transport of livestock, insects, and agricultural commodities.
				